Citation Nr: 1100496	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  10-04 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, 
other than as residuals of cold injury, claimed as secondary to 
shell fragment wound of the left thigh.

2.  Entitlement to service connection for a low back disorder, 
other than as residuals of cold injury, claimed as secondary to 
shell fragment wound of the left thigh.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

4.  Entitlement to service connection for peripheral vascular 
disease of the upper and lower extremities.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for arthritis of the low 
back, knees, and hands as residuals of cold injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1944 to June 1946.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Although the Veteran initiated an appeal with respect to each 
issue in the rating decision, on his VA Form 9, he limited the 
appeal to the issues listed on the title page of this decision.

In an August 2002 rating decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and arthritis of 
multiple joints as residuals of cold injury.  The Veteran did not 
initiate an appeal of that decision.  Thus, the RO adjudicated 
his current claims of entitlement to service connection for 
hearing loss, tinnitus, and arthritis of the low back, knees, and 
hands as claims to reopen.  However, the RO did not issue the 
August 2002 rating decision to the Veteran's last known address 
of record and that rating decision was returned as undeliverable.  
Therefore, that rating decision never became final and the 
current claims will be considered as original service connection 
claims, as listed on the title page of this decision.

The issue of entitlement to service connection for 
hypertension as secondary to posttraumatic stress disorder 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The decision herein denies the claims of entitlement to service 
connection for a left knee disorder, other than as residuals of 
cold injury, as secondary to shell fragment wound of the left 
thigh and peripheral vascular disease of the upper and lower 
extremities.  The remaining issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disorder, other than as residuals of cold injury, 
is not proximately due to or the result of service-connected 
shell fragment wound of the left thigh and is not otherwise 
related to active service.

2.  The evidence does not demonstrate that the Veteran has 
peripheral vascular disease of the upper or lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, 
other than as residuals of cold injury, as secondary to the shell 
fragment wound of the left thigh have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2010).

2.  The criteria for service connection for peripheral vascular 
disease of the upper and lower extremities have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in these matters.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's statements in 
support of the claims are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2010).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Left Knee Disorder

At the outset, the Board notes that the service treatment records 
fail to show any complaints or treatment for a left knee 
disorder, nor does the post-service evidence support a finding 
that current left knee problems are attributable to active 
service.  Accordingly, service connection on a direct basis is 
not warranted here.  The Board will now address the Veteran's 
primary contention, that he has a left knee disorder that is 
secondary to his service-connected shell fragment wound of the 
left thigh.

As indicated in the introduction, the Board will only consider a 
left knee disorder separate from any residuals of cold injury and 
only on a secondary basis.

After a careful review of the record, the Board finds that 
service connection for a left knee disorder claimed as secondary 
to the shell fragment wound of the left thigh is not warranted.  
The reasons and bases for this conclusion will be set forth 
below.

A November 2009 VA examination report reflects a diagnosis of 
mild age-acquired degenerative joint disease of the left knee.  
The examiner stated that there was no indication of significant 
disability associated with the shell fragment wound of the left 
thigh and thus there would not be any kind of secondary 
connection to the knee.  The examiner then concluded that the 
left knee disorder was not secondarily connected to the shrapnel 
wound.  No other competent medical evidence of record links the 
current left knee disorder to the Veteran's service-connected 
shell fragment wound of the left thigh.

Given the above, the Board finds that a left knee disorder, other 
than as residuals of cold injury, is not proximately due to or 
the result of service-connected shell fragment wound of the left 
thigh.

The Board notes that the Veteran is competent to give evidence 
about observable symptoms such as knee pain.  Layno v. Brown, 6 
Vet. App. 465 (1994).   Moreover, the Board acknowledges Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.  
As discussed above, the medical evidence shows that his left knee 
disorder is related to age.

In sum, service connection for a left knee disorder, other than 
as residuals of cold injury, as secondary to the shell fragment 
wound of the left thigh is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Peripheral Vascular Disease

The Veteran contends that he has peripheral vascular disease of 
the upper and lower extremities due to service.  He has not made 
any specific assertions as to the link between the peripheral 
vascular disease and service.

After a careful review of the record, the Board finds that the 
Veteran does not have peripheral vascular disease of the upper or 
lower extremities.  The current medical evidence of record simply 
does not establish any findings of peripheral vascular disease.  
In this regard, an April 2006 VA treatment note, dated prior to 
the appeal period, reflects complaints of left calf and foot pain 
and swelling and a diagnosis of possible DVT (deep vein 
thrombosis); however, subsequent ultrasound and Doppler studies 
revealed normal blood flow and deep venous system.  There are no 
further references to DVT or peripheral vascular disease of 
record.    

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Simply put, in the absence of proof of present disability, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, as there is no peripheral vascular disease that can be 
related to service, the claim of entitlement to service 
connection for peripheral vascular disease of the upper and lower 
extremities is denied.  

The Board notes that the Veteran is competent to give evidence 
about observable symptoms such as extremity pain and swelling.  
Layno, 6 Vet. App. 465.  However, as discussed above, the medical 
evidence fails to show that he has peripheral vascular disease of 
the upper or lower extremities.  

It is acknowledged that in Jandreau, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional. The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
In this case, however, none of the requirements under Jandreau 
have been satisfied and thus the Veteran cannot here render a 
diagnosis or otherwise establish current disability.

In sum, service connection for peripheral vascular disease of the 
upper and lower extremities is denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left knee disorder, other than as 
residuals of cold injury, as secondary to the shell fragment 
wound of the left thigh is denied.

Service connection for peripheral vascular disease of the upper 
and lower extremities is denied.


REMAND

As noted in the introduction, the August 2002 rating decision 
that denied service connection for bilateral hearing loss, 
tinnitus, and arthritis of multiple joints as residuals of cold 
injury is not final.  Thus, the RO must adjudicate the current 
claims as original service connection claims, providing proper 
VCAA notice.

With respect to the low back disorder, other than as residuals of 
cold injury, such is documented in the medical evidence of 
record.  However, there is no opinion as to whether it is related 
to the service-connected shell fragment wound of the left thigh.  
As a back disability may have developed due to the thigh 
disability, the RO should afford the Veteran a VA examination to 
determine whether the low back disorder is etiologically related 
to the shell fragment wound of the left thigh.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the peripheral neuropathy of the upper and lower 
extremities, which is documented in the medical evidence of 
record, the Board observes that such disorder can develop as 
residuals of cold injury.  The Board also finds credible the 
Veteran's report of in-service exposure to cold weather.  Thus, 
the RO should schedule the Veteran for a VA examination to 
determine whether his peripheral neuropathy of the upper and 
lower extremities had its onset in or is etiologically related to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should send the Veteran and his 
representative a VCAA notice letter on the 
issues of entitlement to service connection 
for bilateral hearing loss, tinnitus, and 
arthritis of the low back, knees, and hands 
as residuals of cold injury.  The RO should 
obtain any evidence adequately identified by 
the Veteran.

2.  The RO should then schedule the Veteran 
for a VA orthopedic examination to determine 
the nature, extent, and etiology of his low 
back disorder.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests should be conducted.  

The examiner should provide an opinion on 
whether it is at least as likely as not that 
the low back disorder is proximately due to, 
or has been aggravated (made permanently 
worse beyond its natural progression) by  the 
service-connected shell fragment wound of the 
left thigh.  The examiner should also opine 
whether it is at least as likely as not that 
a low back disorder had its onset in, or is 
otherwise directly related to active service.  

A complete rationale should be given for all 
opinions and conclusions.  If the examiner 
cannot respond without resorting to 
speculation, the examiner should explain why 
a response would be speculative.

3.  The RO should also schedule the Veteran 
for a VA neurological examination to 
determine the nature, extent, and etiology of 
his peripheral neuropathy of the upper and 
lower extremities.  His claims file should be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All indicated tests should be conducted.  

The examiner should provide an opinion on 
whether it is at least as likely as not that 
the peripheral neuropathy of the upper and 
lower extremities had its onset in or is 
etiologically related to service, to include 
exposure to cold weather.  

A complete rationale should be given for all 
opinions and conclusions.  If the examiner 
cannot respond without resorting to 
speculation, the examiner should explain why 
a response would be speculative.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


